PER CURIAM.
After careful examination of this record, we think the propositions of law concerning which plaintiff in error now complains were all set forth in the colloquial charge of the eourt, to which no exception was taken.
We repeat what was said in Gruher v. United States, 255 F. 474, 166 C. C. A. 550, as to our right to notice a plain error without exception, but we only do it to prevent injustice. This evidence shows conclusively that no injustice was done in finding the plaintiff in error guilty.
We likewise again point out that a trial judge is entirely justified in refusing to consider requests to charge first tendered after the close of his colloquial instructions to the jury. See La Fountain v. United States (C. C. A.) 14 F.(2d) 562.
Judgment affirmed.